Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the first Office action and in response to the preliminary amendment filed on 02/18/2020 for Application No. 16/639,947. By the amendment, claims 1-12 are pending with claims 1-8 being amended and newly claims 9-12 being added.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 02/18/2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  1) phase lead compensation unit; 2) phase delay compensation unit; and 3) phase compensation on/off determination unit in claims 1-6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "a phase lead compensation unit configured to perform phase lead compensation of the feedback control” in lines 5-7. It is unclear if there is a controller configured to perform the claimed function or the phase compensation on/off determination unit does it by itself. Figure 3 appears to show that the phase lead compensation unit is nothing but a block function of the automatic 
	
Claim 1 recites the limitation "a phase delay compensation unit configured to perform phase delay compensation of the feedback control” in lines 5-7. It is unclear if there is a controller configured to perform the claimed function or the phase compensation on/off determination unit does it by itself. Figure 3 appears to show that the phase lead compensation unit is nothing but a block function of the automatic transmission control unit (ATCU) which does not represent a structural element of the control device in an apparatus claim. If applicant intends to present the recited arrangement, the Office recommends that the limitation should be changed or amended to include at least the automatic transmission control unit (ATCU) element for clarity.
	
Claim 1 recites the limitation "a phase compensation on/off determination unit configured to stop the phase delay compensation by the phase delay compensation unit when an unstable traveling state of a vehicle is detected” in lines 5-7. It is unclear if there is a controller configured to perform the claimed function or the phase compensation on/off determination unit does it by itself. Figure 3 appears to show that the phase lead compensation unit is nothing but a block function of the automatic transmission control unit (ATCU) which does not represent a structural element of the control device in an apparatus claim. If applicant intends to present the recited 

Claims 1 and 8 recite the limitation “an unstable condition” which is renders the claim indefinite because it is unclear what is referring to as when the vehicle is unstable.  Is the brake system or the steering system of the vehicle stop responding or the drive shaft is causing a large vibration? Paragraph [0089] appears to describe that “the re-engagement timing when vehicle vibration is detected as an unstable traveling state of the vehicle is later than the re-engagement timing when oil vibration is detected as an unstable traveling state of the vehicle when phase compensation is stopped’. If applicant intends to present the claimed features and conditions, the Office recommends that the limitation to be changed or amended to include at least the above description for clarity.  Claims 2, 3, 4, 7, 9 and 12 are also rejected for the same reason.

Regarding claims 1-5, the claims are considered hybrid claims. See MPEP §2173.05(p) II. In particular, the claims are directed to neither a "process" or a "machine" but rather embrace or overlap two different statutory classes of invention as set forth in 35 U.S.C. §101. For example, claims 1-5 recite a "device". In light of this evidence, one of ordinary skill in the art could reasonably interpret these recitations as express intent by Applicant(s) to claim a product claim. However, claim 1 also recites “perform phase lead compensation of the feedback control”; "perform phase delay compensation of the feedback control"; and “to stop the phase delay compensation by 2, 3 and 5 also recite “device…wherein, after stopping the phase delay compensation…when unstable traveling state of the vehicle is detected…”; and claim 4 recites “device…wherein the phase compensation on/off determination unit is configured to change…when unstable traveling state of the vehicle is detected…”.  
One of ordinary skill in the art could also reasonably interpret these recitations as express intent by Applicant(s) to claim a process claim. In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 1-5 to be drawn to both a product and a process. Therefore in accordance with §2173.05(p) II which states that a single claim must be drawn to either a product or process (but not both) and because a potential competitor of Applicant(s) would not know whether possession alone of the claimed structure constituted infringement, or alternatively, if infringement required the execution of the recited method steps, the claims are indefinite. Claims 6-7 and 9-12 are also rejected upon depending from a base claim and they inherit its deficiencies.

Claim 8 recites the limitation “performing phase lead compensation of the feedback control and phase delay compensation of the feedback control are performed; when an unstable traveling state of a vehicle is detected, stopping the phase delay compensation by the phase delay compensation unit” in lines 4-8 which renders the claim indefinite because it is unclear what element(s), member(s) or feature(s) are being compensated or delayed and whether the phase lead compensation and the phase delay compensation of the feedback control are performing the claimed functions under 

Claim 10 recites the limitation “and/or” in lines 3 and 5 which renders the claim indefinite because it is unclear if applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. The Office recommends that the phrase - - and/or - - should be avoided or changed for clarity.

Claim 11 recites the limitation “and/or” in line 3 which renders the claim indefinite because it is unclear if applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. The Office recommends that the phrase - - and/or - - should be avoided or changed for clarity.

12 recites the limitation “and/or” in line 11 which renders the claim indefinite because it is unclear if applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. The Office recommends that the phrase - - and/or - - should be avoided or changed for clarity.

Allowable Subject Matter
Claims 1 and 8 are rejected but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-7 and 9-12 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noriki (JP2011207240A from IDS filed 02/18/2020, machine translation) discloses the vehicle control system includes a vehicle control system having a target torque of the engine and a target gear shift ratio of the automatic transmission, a target value related to acceleration of the vehicle and a delay 
Doihara et al. (US 9,212,742 B2; US 8,914,201 B2; US 8,914,200 B2; US 8,892,318 B2; US 8843287 B2) discloses a controller and control method of belt-type continuously variable transmission, see at least Figures 5-21 and the Abstracts;
Frank et al. (US 7,713,166 B2) discloses a method and system of ratio in a continuously variable transmission, see at last Figures 6, 9 and 28 and the Abstract;
Kodama et al. (US 8,914,204 B2; US 8,914,203 B2) discloses a device and method for controlling a belt-type continuously variable transmission for a vehicle, see at least Figures 5-21 and the Abstract; and
Nishizawa et al. (US 2002/0155910 A1) discloses a pulley thrust control device for continuously variable transmission unit, see at least Figures 9-16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TINH DANG/Primary Examiner, Art Unit 3655